United States Court of Appeals
                                               Fifth Circuit
                                            F I L E D
 UNITED STATES COURT OF APPEALS               May 20, 2004
          FIFTH CIRCUIT
                                        Charles R. Fulbruge III
                                                Clerk
          No. 03-30814
        c/w No. 03-30838


TOMMY H. CONDREY; MODTRACK CORP.,

                           Plaintiffs-Appellants,

             versus

SUNTRUST BANK OF GEORGIA; ET AL.,

                                        Defendants,

    SUNTRUST BANK OF GEORGIA,

                                Defendant-Appellee.

--------------------------------

    TOMMY H. CONDREY; ET AL.,

                                        Plaintiffs,

             versus

  SUNTRUST BANK OF GA; ET AL.,

                                        Defendants.

HARRELL EQUIPMENT COMPANY, INC.,

              Defendant-Cross Claimant-Appellant,

             versus

    SUNTRUST BANK OF GEORGIA,

              Defendant-Cross Defendant-Appellee.
          Appeals from the United States District Court
              for the Western District of Louisiana
                          (3:01-CV-286)


Before BARKSDALE, EMILIO M. GARZA, and PICKERING, Circuit Judges.

PER CURIAM:*

     We consolidate these appeals. FED. R. APP. P. 3(b)(2). It goes

without saying that we must examine the basis of our appellate

jurisdiction, sua sponte, if need be.       E.g., Smith v. Texas

Children’s Hospital, 172 F.3d 923, 925 (5th Cir. 1999).       These

appeals are from the 29 July 2003 judgment signed by the magistrate

judge. Because, inter alia, the requisite consent was lacking, the

magistrate judge was not authorized to enter the judgment.    See 28

U.S.C. § 636(c).   Therefore there has not been a final judgment in

this case, and we are without appellate jurisdiction.     See, e.g.,

Askanase v. Livingwell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993).

Accordingly, the appeals are

                                                     DISMISSED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2